Citation Nr: 0508166	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  03-08 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bronchiectasis.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from March 1946 to March 1947.  

Initially, the Board of Veterans' Appeals (Board) notes that 
it previously remanded this matter in January 2004 for 
procedural considerations.  The Board finds that the action 
requested by the Board has been accomplished to the extent 
possible, and that this case is now ready for further 
appellate review.

The Board further notes that while the regional office (RO) 
has most recently reopened and denied the veteran's claim in 
the December 2004 supplemental statement of the case, the 
Board must still consider the threshold issue of whether new 
and material evidence has been submitted to reopen the claim.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  


FINDINGS OF FACT

1.  A claim for service connection for bronchiectasis was 
denied by a March 1953 rating decision which was not 
appealed.

2.  The evidence submitted since the March 1953 rating 
decision pertinent to the claim for service connection for 
bronchiectasis is either cumulative or redundant, does not 
relate to an unestablished fact necessary to substantiate the 
claim, and does not raise a reasonable possibility of 
substantiating the claim. 


CONCLUSION OF LAW

The rating decision of March 1953, which denied a claim for 
service connection for bronchiectasis, is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103 
(2004); Veteran's Regulation No. 2(a), pt. II, par. III; 
Department of Veterans Affairs Regulation 1008; effective 
January 25, 1936 to December 31, 1957.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that this claim has been 
sufficiently developed within the guidelines established in 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) (VCAA).  In this 
regard, prior to the April 2002 rating decision that denied 
the veteran's application to reopen the claim, the veteran 
was advised in a March 2002 letter of both the evidence 
necessary to substantiate a claim for service connection and 
the evidence necessary to reopen the claim.  Although the RO 
provided the veteran with the version of the regulation 
applicable to new and material claims in effect prior to 
August 29, 2001, the record reflects that this error was 
rectified by way of subsequent communication from both the RO 
and the Board.  The March 2002 letter also advised the 
veteran of the evidence that the veteran would be expected to 
obtain, and the evidence that would be obtained on his 
behalf.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

An April 2002 rating decision, August 2002 rating decision, 
and February 2003 statement of the case then advised the 
veteran that the statements, articles, and medical evidence 
submitted by the veteran were not sufficient to reopen the 
claim because they did not establish that the claimed 
condition was incurred in service or aggravated during 
service.  

Thereafter, pursuant to a Board remand in January 2004, the 
veteran was advised in a February 2004 letter of the evidence 
he needed to submit to reopen the claim under the regulation 
applicable to the veteran's claim, and the respective 
obligations of the Department of Veterans Affairs (VA) and 
the veteran in obtaining such information.  The veteran 
subsequently provided additional articles and lay statements 
in support of his claim, and while the December 2004 
supplemental statement of the case found that new and 
material evidence had been submitted since the last final 
denial, it also found that the evidence was against a 
relationship between the veteran's bronchiectasis and 
service, either by way of direct incurrence, manifestation 
within one year of separation, or aggravation.

Although the February 2004 VCAA notice letter clearly came 
after the April 2002 rating decision that originally denied 
the veteran's claim to reopen, this letter specifically 
requested that appellant provide any evidence in his 
possession that pertained to the claim as addressed in 
Pelegrini v. Principi. 18 Vet. App. 112 (2004), and as 
demonstrated from the foregoing communication from the RO and 
the Board, the Board finds that appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  All the VA requires is that the duty to notify 
under the VCAA is satisfied, and the claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

As will be found below, the Board has determined that new and 
material evidence has not been submitted to reopen the claim 
for service connection for bronchiectasis.  Because the 
application to reopen the claim was filed subsequent to 
August 29, 2001, in the absence of a finding that new and 
material evidence has been submitted, the Board finds that VA 
still has an obligation to obtain relevant Federal and 
private records.  38 C.F.R. § 3.159(c) (2004).  However, the 
veteran has been provided with the VCAA guidelines and other 
applicable law and regulations, and there is no indication 
that there are any outstanding pertinent records that have 
not been obtained or that are not sufficiently addressed in 
documents and records contained within the claims file.  The 
veteran has also recently indicated that he has no further 
evidence to provide in support of his claim.

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.

The record reflects that a rating decision in March 1953 
denied service connection for bronchiectasis.  The record 
does not reflect that the veteran filed a timely notice of 
disagreement with this rating decision.  Accordingly, it 
became final when the veteran failed to perfect his appeal of 
that decision within the statutory time limit.  Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  As such, his claim for 
service connection for bronchiectasis may only be reopened if 
new and material evidence is submitted.  

In this instance, since the March 1953 rating decision denied 
the claim on the basis that the evidence was against a 
finding that the veteran's bronchiectasis was incurred in or 
aggravated by active service, the Board finds that new and 
material evidence would consist of medical evidence showing a 
link between the veteran's bronchiectasis and service, either 
by way of direct incurrence, manifestation within one year of 
separation, or aggravation.  

In this regard, additional evidence received since the March 
1953 rating decision includes private medical records and 
reports from the period of March 1951 to November 1989, 
statements from the veteran, his spouse, and sister, and 
articles that discuss bronchiectasis.  

With respect to the private medical records and reports, the 
Board notes that an undated private medical statement 
reflects the history of extensive bronchiectasis for 3-plus 
decades, and that a February 1951 hospital summary reflects 
that the veteran reported a history of frequent coughing 
since childhood with wheezing, and that he had since had a 
chronic cough which was worse over the past five years.  A 
November 1989 medical report also notes the veteran's 
statement that he had had bronchiectasis since childhood, but 
that it was not specifically diagnosed until he was twenty 
three years old in 1950.  

In addition, the Board has reviewed the statements from the 
veteran's sister noting that the veteran was asthmatic as a 
child, with a chronic cough, and the statement from the 
veteran's spouse that notes the veteran's respiratory 
problems following his return from service.  The Board has 
also taken into account the veteran's statements that 
outlined his history of respiratory problems since childhood 
and belief that he should not have been accepted into service 
with such a medical history.  

However, even assuming that the veteran did have 
bronchiectasis or other respiratory disability prior to 
service, the Board cannot conclude that the evidence 
submitted since the March 1953 rating decision constitutes 
new and material evidence to reopen the claim.  More 
specifically, the evidence received since the March 1953 
rating decision simply is not relevant or in any way 
probative as to whether there is any link between the 
veteran's bronchiectasis and service, either by way of direct 
incurrence, manifestation within one year of separation, or 
aggravation.  

The critical question for the purpose of reopening the claim 
was and remains whether medical evidence has been submitted 
that reflects a link between the veteran's bronchiectasis and 
service, not simply the existence of continuing complaints 
and treatment for the condition, lay witness observations of 
the veteran, or speculation that preexisting bronchiectasis 
increased in disability during service.  The Board also notes 
that the veteran's original claim for service connection 
placed the onset of his bronchiectasis as prior to service 
(1941), and thus the veteran's statements and other evidence 
noting that the veteran's bronchiectasis preexisted service 
were essentially considered at the time of the March 1953 
rating decision, and are therefore cumulative in nature.  
Moreover, as a layperson, the veteran's statements as to the 
existence of increased respiratory disability that resulted 
from his service is of no probative value.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  His spouse's statement 
noting respiratory problems following the veteran's return 
from service similarly provides no basis to substantiate 
entitlement to service connection by aggravation or 
manifestation during a period of one year following the 
veteran's discharge from service.

Therefore, the Board has no alternative but to conclude that 
the additional evidence and material received in this case as 
to the claim for service connection for bronchiectasis does 
not relate to an unestablished fact necessary to substantiate 
the claim and thus is not material.  It is also not material 
because it is essentially redundant of assertions maintained 
at the time of the previous final denial in March 1953 and 
does not raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2004).


ORDER

New and material evidence not having been submitted, 
reopening of the claim for service connection for 
bronchiectasis is denied.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


